Case 2:19-cv-03229-ARR-JO Document 18 Filed 08/22/19 Page 1 of 1 PageID #: 110



UNITED STATES DISTRICT COURT                                            Civil Conference
EASTERN DISTRICT OF NEW YORK                                            Minute Order

Before: James Orenstein                                                 Date:          8/22/2019
        U.S. Magistrate Judge                                           Time:          9:30 a.m.

                                     Rupal Shah v. Ebix, Inc., et al.
                                      19-CV-3229 (ARR) (JO)

Type of Conference: Initial

Appearances: Plaintiff          Alex J. Hartzband, Innessa M. Huot

               Defendants       John P. McEntee

Scheduling:

1.     The next status conference will be held on December 18, 2019, at 11:00 a.m.

2.     A pretrial conference will be held on March 4, 2020, at 10:30 a.m.

Summary: I will enter a separate case management and scheduling order that reflects, with minor
modifications, the deadlines set forth in the parties' joint discovery plan.

                                                                            SO ORDERED

                                                                                   /s/
                                                                            James Orenstein
                                                                            U.S. Magistrate Judge
